Citation Nr: 1008098	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-38 274	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE


Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, Type 
II.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1969 to October 1970.

2.	On February 9, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, via 
his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, this appeal stems from an October 2007 rating 
decision, which denied the Veteran's claim of entitlement to 
service connection for diabetes mellitus.  The Veteran 
perfected an appeal therefrom.  However, on February 9, 2010, 
the Veteran, through his authorized representative, withdrew 
this appeal.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


